103 U.S. 770 (____)
WHITSITT
v.
RAILROAD COMPANY.
Supreme Court of United States.

Mr. Amos Steck for the appellants.
Mr. Bela M. Hughes, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
Although the act of March 3, 1875, c. 137 (18 Stat., pt. 3, p. 470), gave the circuit courts of the United States original cognizance of suits of a civil nature arising under the Constitution and laws of the United States, where the matter in dispute exceeds, exclusive of costs, the sum or value of $500, it did not change our jurisdiction for the review of the judgments and decrees of those courts. That depends now, as it did before, on the value of the matter in dispute, which must exceed $5,000. This record does not show in express terms or by fair implication that the value of the property in controversy reaches that sum.
Appeal dismissed for want of jurisdiction.